Exhibit 10.2

SEVERANCE AGREEMENT

THIS SEVERANCE AGREEMENT (this “Agreement”) is entered into as of the     day of
      200  , by and between THQ INC., a Delaware corporation (the “Company”),
and      , (the “Executive”).

W I T N E S S E T H

WHEREAS, the Executive currently serves as a key employee of the Company and the
Executive’s services and knowledge are valuable to the Company in connection
with the management of one or more of the Company’s principal operating
functions, departments, divisions or subsidiaries; and

WHEREAS, the Board has determined that it is in the best interests of the
Company and its stockholders to encourage the Executive’s continued services and
to ensure the Executive’s continued dedication by providing specified severance
benefits in the event the Executive’s employment is terminated by the Company
without Cause under certain circumstances; and

WHEREAS, to encourage the Executive’s full attention and dedication to the
Company, the Board has authorized the Company to enter into this Agreement.

NOW, THEREFORE, the Company and the Executive hereby agree as follows:

1.          Definitions.

1.1 “Board” means the Board of Directors of the Company.

1.2 “Cause” means (i) a material breach by the Executive of the duties and
responsibilities of the Executive (other than as a result of incapacity due to
physical or mental illness), or (ii) the conviction of the Executive of, or plea
of guilty, no contest or nolo contendere to, (x) illegal conduct that is
materially injurious to the Company or (y) any felony (unless arising as a
result of vicarious liability or a traffic violation), or (iii) the commission
by the Executive of misconduct that is materially injurious to the Company.

1.3. “Code” means the Internal Revenue Code of 1986, as amended.

1.4. “Date of Termination” means the effective date on which the Executive’s
employment by the Company terminates.

1.5 “Nonqualifying Termination” means any termination of the Executive’s
employment with the Company that is not a Qualifying Termination.

1.6 “Qualifying Termination” means the involuntary termination of the
Executive’s employment by the Company without Cause, unless the Executive is
entitled to severance benefits under a Change in Control Severance Agreement
with the Company as a result of such termination.

1


--------------------------------------------------------------------------------




2.           Payments Upon Qualifying Termination of Employment.  If the
employment of the Executive shall terminate by reason of a Qualifying
Termination, the Executive (or the Executive’s beneficiary or estate) shall be
entitled to the following payments and benefits:

2.1.     The Company shall pay, within 30 days following the Date of
Termination, a cash amount equal to the sum of (i) the Executive’s annual base
salary from the Company and its affiliated companies through the Date of
Termination, to the extent not theretofore paid, and (ii) any accrued vacation
pay, in each case to the extent not theretofore paid; plus

2.2.     Provided that the Executive has executed and not revoked the general
release referred to in Section 4 hereof (the “Release”), the Company shall pay a
cash amount equal to the sum of (i) three-fourths of the Executive’s annual base
salary from the Company and its affiliated companies in effect at the time of
the Date of Termination;  (ii) three-fourths of the Executive’s annual bonus
paid, including any such amount that was subject to deferral, to the Executive
by the Company and its affiliated companies in respect of the fiscal year of the
Company immediately preceding the fiscal year in which the Date of Termination
occurs; and (iii) any accrued but unpaid bonus for the fiscal year ended
immediately prior to the fiscal year in which the Date of Termination occurs. 
Such aggregate amount shall be payable in a lump sum (subject to any applicable
payroll or other taxes required to be withheld pursuant to Section 4 hereof)
within 30 days following the Date of Termination.  The amounts payable pursuant
to this Section 2.2 shall reduce, dollar-for-dollar (but not below zero), any
other amount of severance relating to salary or bonus continuation otherwise
payable to the Executive upon termination of employment of the Executive under
any employment agreement or severance plan, policy or arrangement of the
Company, and the Executive shall not be entitled to post-employment benefits
under any such plan, policy or arrangement to the extent such benefits would be
duplicative of, and of equal or lesser value to, the post-employment benefits
provided hereunder.

2.3.     Provided that the Executive has executed and not revoked the Release,
for a period of up to 9 months commencing on the Date of Termination, the
Company shall pay the Executive’s premiums for continuation coverage pursuant to
the Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA) under the
Company’s group health plan.

2.4.     If on the Date of Termination the Executive shall not be fully vested
with respect to any stock options previously granted to the Executive, provided
that the Executive has executed and not revoked the Release, then
notwithstanding the provisions of the option agreements applicable to such
options or the equity plans pursuant to which such options have been granted,
Executive will immediately be vested on the Date of Termination in that number
of additional options that would have vested during the nine (9) months
following the Date of Termination if such stock options had become vested in
equal monthly increments over the vesting period. Such options shall be
exercisable for such period following the Date of Termination as is provided in
the plan and/or agreement pursuant to which such options were granted.

3.           No Payments Upon Nonqualifying Termination of Employment.  If the
employment of the Executive shall terminate by reason of a Nonqualifying
Termination, no payments or benefits shall be provided to the Executive
hereunder.

2


--------------------------------------------------------------------------------




4.           Withholding Taxes.  The Company may withhold from all payments due
to the Executive (or his beneficiary or estate) hereunder all taxes which, by
applicable federal, state, local or other law, the Company is required to
withhold therefrom.

5.           General Release.  On the Date of Termination, the Executive will
execute a General Release in the form attached hereto as Exhibit A.

6.           Arbitration.

6.1.      Any claim or controversy arising out of or relating to this Agreement
or any breach thereof between the Executive and the Company shall be settled by
arbitration before a single arbitrator in Los Angeles County, California,
administered by the American Arbitration Association (the “AAA”) in accordance
with its Commercial Arbitration Rules then in effect (except to the extent that
the AAA determines that its National Rules for the Resolution of Employment
Disputes  should govern), and judgment on the award rendered by the arbitrator
may be entered in any court having jurisdiction thereof.  The single arbitrator
shall be selected by the mutual agreement of the Company and the Executive,
unless the parties are unable to agree to an arbitrator, in which case, the
arbitrator will be selected under the procedures of the AAA.  The arbitrator
shall have the authority to award any remedy or relief that a court of competent
jurisdiction could order or grant, including, without limitation, the issuance
of an injunction.  However, either party may, without inconsistency with this
arbitration provision, apply to any court having jurisdiction over such dispute
or controversy and seek interim provisional, injunctive or other equitable
relief until the arbitration award is rendered or the controversy is otherwise
resolved.  Except as necessary in court proceedings to enforce this arbitration
provision or an award rendered hereunder, or to obtain interim relief, neither a
party nor an arbitrator may disclose the existence, content or results of any
arbitration hereunder without the prior written consent of the Company and the
Executive.  The Company and the Executive acknowledge that this Agreement
evidences a transaction involving interstate commerce.  Notwithstanding any
choice of law provision included in this Agreement, the United States Federal
Arbitration Act shall govern the interpretation and enforcement of this
arbitration provision.

6.2.      Should the Executive or the Company institute any legal action or
administrative proceeding with respect to any claim waived by this Agreement or
pursue any dispute or matter covered by this paragraph by any method other than
said arbitration, the responding party shall be entitled to recover from the
other party all damages, costs, expenses and attorneys’ fees incurred as a
result of such action.  This arbitration provision does not prohibit a party
from seeking and obtaining injunctive relief from a court of competent
jurisdiction pending the outcome of arbitration. A party bringing an action for
injunctive relief shall not be deemed to have waived its right to demand
arbitration of all disputes.

7.           Company Property.  The Executive agrees that he has had access to
trade secrets and other proprietary and confidential information pertaining to
the Company.  The Executive agrees that he will not, without prior written
consent of the Company, communicate or disclose any such information to any
person, employer, or other entity at any time in the future, whether or not
developed by the Executive.  (Confidential and proprietary information includes,
but is not limited to, information concerning the Company’s sales, sales volume,
sales methods, sales proposals, customers and prospective customers, identity of
customers and prospective customers, amount or kind of customer’s purchases from

3


--------------------------------------------------------------------------------




the Company, the Company’s manuals, formulae, processes, methods, compositions,
ideas, game designs, inventions, or other confidential or proprietary
information belonging to the Company or relating to the Company ‘s affairs.) 
The Executive also agrees that he will return to the Company by no later than __
days after the Date of Termination, all designs, lists, books, files, reports,
documents, agreements, correspondence, computer databases and files, records,
supplies, computers, telephones, identification cards, parking cards, keys and
other property or materials used, prepared or received by him or made available
to him by the Company, in connection with his employment and in his possession
or control.

8.           No Lawsuits.

8.1.     The Executive promises never to file a lawsuit, administrative
complaint, or charge of any kind with any court, governmental or administrative
agency or arbitrator against the Company or its officers, directors, agents or
employees, asserting any claims that are released in the General Release.

8.2.     The Executive represents and agrees that, prior to signing this
Agreement, he has not filed or pursued any complaints, charges or lawsuits of
any kind with any court, governmental or administrative agency or arbitrator
against the Company or its officers, directors, agents or employees, asserting
any claims that are released in the General Release.

9.           Confidentiality of this Agreement.

9.1.     The Executive agrees to keep the fact, terms and amount of this
Agreement completely confidential, and not to disclose such information to
anyone other than his spouse, attorneys and licensed tax and/or professional
investment advisor, if any (hereafter referred to as “ the Executive’s
Confidants”), all of whom shall be informed of and be bound by this
confidentiality provision.  Neither the Executive nor the Executive’s Confidants
shall disclose the fact, amount or terms of this Agreement to anyone including,
but not limited to, any representative of any print, radio or television media,
to any past, present or prospective employee of or applicant for employment with
the Company, to any counsel for any current or former employee of the Company,
to any other counsel or third party, or to the public at large.

9.2.     The Executive understands and agrees that any disclosure of information
in violation of this confidentiality provision by the Executive or by any of the
Executive’s Confidants would cause the Company injury and damage.  Any alleged
violation of this confidentiality provision shall be resolved in accordance with
the arbitration provisions herein.  If any proceeding is brought concerning an
alleged violation of this confidentiality provision, the prevailing party shall
recover from the losing party all reasonable attorneys’ fees and costs incurred
in connection with such proceeding.  The Company shall have the burden of
proving such violation by a preponderance of the evidence.  The parties
understand and agree that only the Company would be damaged by a violation of
this confidentiality provision and for that reason the arbitrator shall have no
authority to award any damages, but only attorneys’ fees and costs, against the
Company if it does not prevail.

10.         Goodwill and Reputation of the Company.  The Executive agrees that
he will refrain from taking actions or making statements, written or oral, which
disparage or defame the goodwill or reputation of the Company, and/or its
directors, officers, executives and employees or which could

4


--------------------------------------------------------------------------------




adversely affect the morale of other employees of the Company.

11.         Cooperation In Any Litigation Involving the Company.  The Executive
understands that he may subsequently be asked to participate in an
investigation, inquiry, or litigation concerning the Company.  The Executive
agrees to participate in such action and agrees to provide truthful and accurate
testimony, documents, records and any other information requested.  In addition,
the Executive agrees to meet with attorneys or representatives of the Company,
upon reasonable notice, in connection with any such action, including without
limitation any internal investigation or inquiry.

12.         Tender of Severance Payment as a Condition to Challenge of this
Agreement.  Should the Executive attempt to challenge the enforceability of this
Agreement, as a further limitation on any right to make such a challenge, the
Executive shall initially submit to the Company the total proceeds provided to
him in connection with this Agreement plus interest at the standard statutory
rate, and invite the Company to retain such monies and agree with the Executive
to cancel this Agreement.  In the event the Company accepts this offer, the
Company shall retain such monies and this Agreement shall be canceled.  In the
event the Company does not accept such offer, the Company shall so notify the
Executive and shall place such monies into an interest-bearing escrow account
pending resolution of the dispute between the Executive and the Company as to
whether this Agreement shall be set aside and/or otherwise rendered
unenforceable.

13.         Consultation With Counsel; Reasonable Time to Consider Agreement;
Voluntary Participation in this Agreement.  The Executive represents and agrees
that he has been advised of the opportunity to review this Agreement with an
attorney, that he has had the opportunity to thoroughly discuss all aspects of
his rights and this Agreement with an attorney to the extent The Executive
elected to do so, that he has carefully read and fully understands all of the
provisions of this Agreement, that he has been given a reasonable period of time
to consider signing this Agreement, and that he is voluntarily entering into
this Agreement.

14.        Term of Agreement.  This Agreement shall be effective on the date
hereof and shall continue until terminated by the Company as provided in this
Section 14; provided, however, that this Agreement shall terminate in any event
upon the first to occur of (i) termination of the Executive’s employment with
the Company (unless such termination is a Qualifying Termination) and (ii) the
termination of this Agreement by the Board on such date as is fixed by the Board
for such termination, which date shall be at least one (1) year after notice
thereof is given by the Company to the Executive in accordance with Section 16
hereof.

15.         Scope of Agreement.  Nothing in this Agreement shall be deemed to
entitle the Executive to continued employment with the Company or its
subsidiaries, and if the Executive’s employment with the Company shall terminate
other than by reason of a Qualifying Termination, the Executive shall have no
further rights under this Agreement.

16.         Successors; Binding Agreement.

16.1.    Prior to its termination pursuant to Section 13 hereof, this Agreement
shall be binding on the Company and its successors.

16.2.    This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs,

5


--------------------------------------------------------------------------------




distributees, devisees and legatees.  If the Executive shall die while any
amounts would be payable to the Executive hereunder had the Executive continued
to live, then, unless otherwise provided herein, all such amounts, shall be paid
in accordance with the terms of this Agreement to such Persons appointed in
writing by the Executive to receive such amounts or, if no Person is so
appointed, to the Executive’s estate.

17.     Notices.  For purposes of this Agreement, all notices and other
communications required or permitted hereunder shall be in writing and shall be
deemed to have been duly given when delivered or five days after deposit in the
United States mail, certified and return receipt requested, postage prepaid,
addressed (i) if to the Executive, to the residence address of the Executive
maintained from time to time by the Company; and if to the Company, to its chief
executive office, attention Chief Executive Officer, with a copy to the
Secretary of the Company; (ii) to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notices of
change of address shall be effective only upon receipt.

18.     Employment with Subsidiaries.  Employment with the Company for purposes
of this Agreement shall include employment with any corporation or other entity
in which the Company has a direct or indirect ownership interest of 50% or more
of the total combined voting power of the then outstanding securities of such
corporation or other entity entitled to vote generally in the election of
directors.

19.     Governing Law; Validity.  The interpretation, construction and
performance of this Agreement shall be governed by and construed and enforced in
accordance with the internal laws of the State of Delaware without regard to the
principle of conflicts of laws.  The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which other provisions shall remain in
full force and effect.

20.     Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.

21.     Miscellaneous.  No provision of this Agreement may be modified or waived
unless such modification or waiver is agreed to in writing and signed by the
Executive and by a duly authorized officer of the Company.  No waiver by either
party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.  Failure by the
Executive or the Company to insist upon strict compliance with any provision of
this Agreement or to assert any right the Executive or the Company may have
hereunder shall not be deemed to be a waiver of such provision or right or any
other provision or right of this Agreement.  The rights of, and benefits payable
to, the Executive, his estate or his beneficiaries pursuant to this Agreement
are in addition to any rights of, or benefits payable to, the Executive, his
estate or his beneficiaries under any other employee benefit plan or
compensation program of the Company.

22.     Delay of Payments.  In the event that any payment or distribution to be
made to the Executive hereunder is determined to constitute “deferred
compensation” subject to Section 409A of the Code, and the Executive is
determined to be a “specified employee” (as defined in Section 409A

6


--------------------------------------------------------------------------------




of the Code), such payment or distribution shall not be made before the date
which is six months after the termination of the Executive’s employment (or, if
earlier, the date of the Executive’s death).

23.     Entire Agreement.  This Agreement represents the complete understanding
of the parties and supersedes any and all agreements, understandings and
discussions, whether written or oral, between the Executive and the Company or
any of its affiliated companies with respect to the subject matter hereof.

IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the day and year first above written.

 

THQ INC.

 

 

 

By:

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

7


--------------------------------------------------------------------------------